DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 27, 2019.  Claims 1 – 18 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 17, 2019, November 09, 2021, and February 04, 2022 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on October 29, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 13 – 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0181245 A1 to MIZUNO et al. (herein after “Mizuno") in view of Korean Patent No. WO 2018/235995 A1 to LEE JUNG HWAN (herein after “Lee"), and further in view of U.S. Patent Application Publication No. 2013/0015860 A1 to CROMBEZ (herein after “Crombez").
As to Claim 1,
a learning apparatus (see ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, see Fig. 1.  

    PNG
    media_image1.png
    604
    650
    media_image1.png
    Greyscale

See ¶0270), comprising: 
a learning part that performs, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0013 - ¶0015, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), 
a capacity learning of the secondary battery (see Fig. 95, ¶0013 - ¶0015, ¶0108 - ¶0109, ¶0190 - ¶0197, ¶0221, and ¶0270.  In particular, see Fig. 6

    PNG
    media_image2.png
    557
    649
    media_image2.png
    Greyscale
 
See ¶0108, ¶0195, and ¶0270.)
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose performing the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value; and 
a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.
Lee’s work presents a high-speed electric vehicle battery charging and discharging system while reducing battery degradation.   (See Figs. 1 – 2 and Abstract.)
performing the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value.  (See Figs. 1 – 2, ¶0010, ¶0016 - ¶0018,  ¶0069, ¶0080, ¶0132, ¶0171, and ¶0191.  In particular, see Figs. 1 – 2.  

    PNG
    media_image3.png
    461
    644
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    442
    618
    media_image4.png
    Greyscale


Mizuno is analogous art to the claimed invention as it relates to neural network based vehicle second battery charge detection in that it provides a learning part that performs, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle.  Lee is analogous art to the claimed invention as it relates to electric vehicle battery charging and discharging in that it provides high-speed electric vehicle battery charging while performing capacity learning in response to a change in a charging rate, and further considers battery degradation degree.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value, as taught by Lee, to provide learning based batter State of Health (SoH) and adjustment of charging and discharging rates, thereby enabling benefits, including but not limited to:  

Crombez’ work determines a target state of charge (SOC) to charge a storage battery in an electric vehicle using electric power from an external power source.  (See Figs. 1 – 4 and Abstract.)
Crombez further teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  

    PNG
    media_image5.png
    887
    604
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    827
    612
    media_image6.png
    Greyscale

See Fig. 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period, as taught Crombez, to provide reliable thresholds respective to learned battery energy charging profiles, thereby enabling benefits, including but not limited to:  utilizing external power sources to charge the battery to a target SOC below the 100% charge level prior to a drive cycle to allow the battery to recover braking energy during the drive cycle, such as when the vehicle starts the drive cycle atop a hill.

As to Claim 2,
Modified Mizuno discloses a learning apparatus (see ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, Fig. 1. See ¶0270), comprising: 
a learning part that performs, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see  ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0014, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), and a capacity learning of the secondary battery. (See Fig. 95, 
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose performing the capacity learning in response to an average current that is indicated by the charging/discharging data exceeding a threshold value; and 
a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.
Lee, on the other hand, teaches performing the capacity learning in response to an average current that is indicated by the charging/discharging data exceeding a threshold value.  (See ¶0010, ¶0022,  ¶0032 - ¶0041, ¶0132, ¶0171, and ¶0191.  In particular, see ¶0010, ¶0016, ¶0022,  ¶0032 - ¶0041, ¶0171, and ¶0191.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to an average current that is indicated by the charging/discharging data exceeding a threshold value, as taught by Lee, to provide learning based batter State of Health (SoH) and adjustment of charging and discharging rates, thereby enabling benefits, including but not limited to:  enabling rapid charging and maximum discharging while preventing performance degradation due to high voltage or high temperature.

Crombez teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  See Fig 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period, as taught Crombez, to provide reliable thresholds respective to learned battery energy charging profiles, thereby enabling benefits, including but not limited to:  utilizing external power sources to charge the battery to a target SOC below the 100% charge level prior to a drive cycle to allow the battery to recover braking energy during the drive cycle, such as when the vehicle starts the drive cycle atop a hill.
As to Claim 3,
Modified Mizuno discloses a learning apparatus (see ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, Fig. 1.  See ¶0270), comprising: 
a learning part that performs, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see  ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0014, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), and a capacity learning of the secondary battery (See Fig. 95, ¶0013 - ¶0015, ¶0108 - ¶0109, ¶0190 - ¶0197, ¶0221, and ¶0270.  In particular, see Fig. 6. See ¶0108, ¶0195, and ¶0270.)
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose performing the capacity learning in response to a change amount of a battery voltage that is indicated by the charging/discharging data exceeding a threshold value; and 
a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.
Lee, on the other hand, teaches performing the capacity learning in response to a change amount of a battery voltage that is indicated by the charging/discharging data exceeding a threshold value.  (See Figs. 1 - 2, ¶0010, ¶0022,  ¶0032 - ¶0041, ¶0044 - ¶0046, ¶0132, ¶0162 - ¶0171, and ¶0191.  In particular, see Figs. 1 - 2. See ¶0010, ¶0022,  ¶0032 - ¶0041, ¶0044 - ¶0046, ¶0162, ¶0168 - ¶0169, ¶0171, and ¶0191.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to a change amount of a battery voltage that is indicated by the charging/discharging data exceeding a threshold value, as taught , thereby enabling benefits, including but not limited to:  enabling rapid charging and maximum discharging while preventing performance degradation due to high voltage or high temperature.

Crombez further teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  See Fig. 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period, as taught Crombez, to provide reliable thresholds respective to learned battery energy charging profiles, thereby enabling benefits, including but not limited to:  utilizing external power sources to charge the battery to a target SOC below the 100% charge level prior to a drive cycle to allow the battery to recover braking energy during the drive cycle, such as when the vehicle starts the drive cycle atop a hill.

As to Claim 13,
Mizuno’s neural network based second battery charge state detection system discloses a learning method, by way of one or more computers (see Figs. 1 – 2, 6, ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, Figs. 2 and 6.  See ¶0270), comprising: 
performing, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0014, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), and a capacity learning of the secondary battery. (see Fig. 95, ¶0013 - ¶0015, ¶0108 - ¶0109, ¶0190 - ¶0197, ¶0221, and ¶0270.  In particular, see Fig. 6. See ¶0108, ¶0195, and ¶0270); 
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose performing the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value; and 
a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.
On the other hand, Lee teaches performing the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value.  (See Figs. 1 – 2, ¶0010, ¶0016 - ¶0018,  ¶0069, ¶0080, ¶0132, ¶0171, and ¶0191.  In particular, see Figs. 1 – 2.  See ¶0010,  ¶0016, ¶0080, ¶0171, and ¶0191, Lee discloses a rapid electric vehicle 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value, as taught by Lee, to provide learning based batter State of Health (SoH) and adjustment of charging and discharging rates, thereby enabling benefits, including but not limited to:  enabling rapid charging and maximum discharging while preventing performance degradation due to high voltage or high temperature.

Crombez teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  See Fig. 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period, as taught Crombez, to provide reliable thresholds respective to learned battery energy charging profiles, thereby enabling benefits, including but not limited to:  utilizing external power sources to charge the battery to a target SOC below the 100% charge level prior to a drive cycle to allow the battery to recover braking energy during the drive cycle, such as when the vehicle starts the drive cycle atop a hill.

As to Claim 14,
Modified Mizuno discloses a learning method, by way of one or more computers, (see ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, Fig. 1. See ¶0270), comprising: 

performing, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see  ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0014, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), and a capacity learning of the secondary battery.  (See Fig. 95, ¶0013 - ¶0015, ¶0108 - ¶0109, 
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose performing the capacity learning in response to an average current that is indicated by the charging/discharging data exceeding a threshold value; and 
a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.
Lee, on the other hand, teaches performing the capacity learning in response to an average current that is indicated by the charging/discharging data exceeding a threshold value.  (See ¶0010, ¶0022,  ¶0032 - ¶0041, ¶0132, ¶0171, and ¶0191.  In particular, see ¶0010, ¶0016, ¶0022,  ¶0032 - ¶0041, ¶0171, and ¶0191.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to an average current that is indicated by the charging/discharging data exceeding a threshold value, as taught by Lee, to provide learning based batter State of Health (SoH) and adjustment of charging and discharging rates, thereby enabling benefits, including but not limited to:  enabling rapid charging and maximum discharging while preventing performance degradation due to high voltage or high temperature.

Crombez teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  See Fig 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period, as taught Crombez, to provide reliable thresholds respective to learned battery energy charging profiles, thereby enabling benefits, including but not limited to:  utilizing external power sources to charge the battery to a target SOC below the 100% charge level prior to a drive cycle to allow the battery to recover braking energy during the drive cycle, such as when the vehicle starts the drive cycle atop a hill.

As to Claim 15,
Modified Mizuno discloses a learning method, by way of one or more computers, (see ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, Fig. 1.  See ¶0270), comprising:
performing, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see  ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0014, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), and a capacity learning of the secondary battery (See Fig. 95, ¶0013 - ¶0015, ¶0108 - ¶0109, ¶0190 - ¶0197, ¶0221, and ¶0270.  In particular, see Fig. 6. See ¶0108, ¶0195, and ¶0270.)
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose performing the capacity learning in response to a change amount of a battery voltage that is indicated by the charging/discharging data exceeding a threshold value; and 
a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.
Lee, on the other hand, teaches performing the capacity learning in response to a change amount of a battery voltage that is indicated by the charging/discharging data exceeding a threshold value.  (See Figs. 1 - 2, ¶0010, ¶0022,  ¶0032 - ¶0041, ¶0044 - ¶0046, ¶0132, ¶0162 - ¶0171, and ¶0191.  In particular, see Figs. 1 - 2. See ¶0010, ¶0022,  ¶0032 - ¶0041, ¶0044 - ¶0046, ¶0162, ¶0168 - ¶0169, ¶0171, and ¶0191.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to a change amount of a battery voltage that is indicated by the charging/discharging data exceeding a threshold value, as taught by Lee, to provide learning based batter State of Health (SoH) and adjustment of charging and discharging rates, thereby enabling benefits, including but not limited to:  enabling rapid charging and maximum discharging while preventing performance degradation due to high voltage or high temperature.

Crombez further teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  See Fig. 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.
Claims 16 – 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0181245 A1 to MIZUNO et al. (herein after “Mizuno") in view of Korean Patent No. WO 2018/235995 A1 to LEE JUNG HWAN (herein after “Lee"), in view of U.S. Patent Application Publication No. 2013/0015860 A1 to CROMBEZ (herein after “Crombez"), and further in view of U.S. Patent Application Publication No. 2018/0026454 A1 to Belkacem-Boussaid et al. (herein after “Belkacem").
As to Claim 16,
Mizuno discloses a computer program causing one or more computers (see ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, Fig. 1.  See ¶0270) to execute: 
performing, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0014, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), and a capacity learning of the secondary battery. (see Fig. 95, ¶0013 - ¶0015, ¶0108 - ¶0109, ¶0190 - ¶0197, ¶0221, and ¶0270.  In particular, see Fig. 6. See ¶0108, ¶0195, and ¶0270); 
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose a computer-readable non-transitory recording medium including a program causing one or more computers to execute, performing the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value; and 

Belkacem, on the contrary, teaches a computer-readable non-transitory recording medium including a program causing one or more computers to execute.  (See Fig. 19, ¶0058, ¶0142, and ¶0148, controller 200 comprises non-transitory memory 1920.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the computer-readable non-transitory recording medium, as taught by Belkacem, thereby enabling benefits, including but not limited to:  distinguishing the system such that program code may be executed apart from a transitory, propagating signal.

Lee teaches performing the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value.  (See Figs. 1 – 2, ¶0010, ¶0016 - ¶0018,  ¶0069, ¶0080, ¶0132, ¶0171, and ¶0191.  In particular, see Figs. 1 – 2.  See ¶0010,  ¶0016, ¶0080, ¶0171, and ¶0191, Lee discloses a rapid electric vehicle battery charging / discharging system teaching in response to battery cycling of charging and discharging, a battery State of Health (SoH) that performs the capacity learning (adjusting the charging and discharging capacity of the battery) respective to the battery  charging / discharging data (with regard to preventing overcharging and overdischarging of the battery), thus 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value, as taught by Lee, to provide learning based batter State of Health (SoH) and adjustment of charging and discharging rates, thereby enabling benefits, including but not limited to:  enabling rapid charging and maximum discharging while preventing performance degradation due to high voltage or high temperature.

Crombez teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  See Fig. 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period, as taught Crombez, to provide reliable thresholds respective to learned battery energy charging profiles, thereby enabling benefits, including but not limited to:  utilizing external power sources to charge the battery to a target SOC below the 100% charge level prior to a drive cycle to allow the battery to recover braking energy during the drive cycle, such as when the vehicle starts the drive cycle atop a hill.

As to Claim 17,
Mizuno discloses a computer program causing one or more computers (see ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, Fig. 1.  See ¶0270) to execute: 
performing, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0014, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), and a capacity learning of the secondary battery. (see Fig. 95, ¶0013 - ¶0015, ¶0108 - ¶0109, ¶0190 - ¶0197, ¶0221, and ¶0270.  In particular, see Fig. 6. See ¶0108, ¶0195, and ¶0270); 
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose a computer-readable non-transitory recording medium including a program causing one or more computers to execute, performing the 
determining the threshold value based on history information of performing the capacity learning in a predetermined period.
Belkacem, on the contrary, teaches a computer-readable non-transitory recording medium including a program causing one or more computers to execute.  (See Fig. 19, ¶0058, ¶0142, and ¶0148, controller 200 comprises non-transitory memory 1920.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the computer-readable non-transitory recording medium, as taught by Belkacem, thereby enabling benefits, including but not limited to:  distinguishing the system such that program code may be executed apart from a transitory, propagating signal.
Lee teaches performing the capacity learning in response to an average current that is indicated by the charging/discharging data exceeding a threshold value.  (See Figs. 1 – 2, ¶0010, ¶0016 - ¶0018,  ¶0069, ¶0080, ¶0132, ¶0171, and ¶0191.  In particular, see Figs. 1 – 2.  See ¶0010,  ¶0016, ¶0080, ¶0171, and ¶0191, Lee discloses a rapid electric vehicle battery charging / discharging system teaching in response to battery cycling of charging and discharging, a battery State of Health (SoH) that performs the capacity learning (adjusting the charging and discharging capacity of the battery) respective to the battery  charging / discharging data (with regard to preventing overcharging and overdischarging of the battery), thus meaning that there is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value, as taught by Lee, to provide learning based batter State of Health (SoH) and adjustment of charging and discharging rates, thereby enabling benefits, including but not limited to:  enabling rapid charging and maximum discharging while preventing performance degradation due to high voltage or high temperature.

Crombez teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  See Fig. 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period, as taught Crombez, to provide reliable thresholds respective to learned battery energy charging profiles, thereby enabling benefits, including but not limited to:  utilizing external power sources to charge the battery to a target SOC below the 100% charge level prior to a drive cycle to allow the battery to recover braking energy during the drive cycle, such as when the vehicle starts the drive cycle atop a hill.

As to Claim 18,
Mizuno discloses a computer program causing one or more computers (see ¶0007, ¶0170, ¶0178, ¶0209 - ¶0210, ¶0270, and Abstract.  In particular, Fig. 1.  See ¶0270) to execute: 
performing, based on charging/discharging data indicating at least one of charging and discharging of a secondary battery that supplies electric power for traveling of a vehicle (see ¶0013 - ¶0015, ¶0108, ¶0149, ¶0197 - ¶0199, ¶0270, and  ¶0299. In particular, see ¶0014, ¶0108 - ¶0109, ¶0197, ¶0221, ¶0270), and a capacity learning of the secondary battery. (see Fig. 95, ¶0013 - ¶0015, ¶0108 - ¶0109, ¶0190 - ¶0197, ¶0221, and ¶0270.  In particular, see Fig. 6. See ¶0108, ¶0195, and ¶0270); 
However, Mizuno’s neural network based second battery charge state detection system does not explicitly disclose a computer-readable non-transitory recording medium including a program causing one or more computers to execute, performing the 
determining the threshold value based on history information of performing the capacity learning in a predetermined period.
Belkacem, on the contrary, teaches a computer-readable non-transitory recording medium including a program causing one or more computers to execute.  (See Fig. 19, ¶0058, ¶0142, and ¶0148, controller 200 comprises non-transitory memory 1920.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the computer-readable non-transitory recording medium, as taught by Belkacem, thereby enabling benefits, including but not limited to:  distinguishing the system such that program code may be executed apart from a transitory, propagating signal.
Lee teaches performing the capacity learning in response to a change amount of a battery voltage that is indicated by the charging/discharging data exceeding a threshold value.  (See Figs. 1 – 2, ¶0010, ¶0016 - ¶0018,  ¶0069, ¶0080, ¶0132, ¶0171, and ¶0191.  In particular, see Figs. 1 – 2.  See ¶0010,  ¶0016, ¶0080, ¶0171, and ¶0191, Lee discloses a rapid electric vehicle battery charging / discharging system teaching in response to battery cycling of charging and discharging, a battery State of Health (SoH) that performs the capacity learning (adjusting the charging and discharging capacity of the battery) respective to the battery  charging / discharging data (with regard to preventing overcharging and overdischarging of the battery), thus 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizuno’s neural network based second battery charge state detection system with the capability to perform the capacity learning in response to a change amount of a charging rate that is indicated by the charging/discharging data exceeding a threshold value, as taught by Lee, to provide learning based batter State of Health (SoH) and adjustment of charging and discharging rates, thereby enabling benefits, including but not limited to:  enabling rapid charging and maximum discharging while preventing performance degradation due to high voltage or high temperature.

Crombez teaches a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period.  (See Figs. 2 - 4, ¶0053 - ¶0055, and ¶0061.  In particular, see Figs. 3 - 4.  See Fig. 3 ~ process method step 76, Crombez teaches Battery Control Module (BCM) 24 in communication with Vehicle Speed Controller (VSC) is informed of historic battery energy profiles used to determine upper charge level threshold based upon the learned determination by the neural network.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified and provided Mizuno’s neural network based second battery charge state detection system with a threshold determination part that determines the threshold value based on history information of the learning part performing the capacity learning in a predetermined period, as taught Crombez, to provide reliable thresholds respective to learned battery energy charging profiles, thereby enabling benefits, including but not limited to:  utilizing external power sources to charge the battery to a target SOC below the 100% charge level prior to a drive cycle to allow the battery to recover braking energy during the drive cycle, such as when the vehicle starts the drive cycle atop a hill.

Allowable Subject Matter
Claims 4 -  12 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art appears to be silent wherein in a learning part determines whether the charging/discharging data is used as learning data of the capacity learning based on the threshold value;
calculates a ratio of the full-charge capacity indicating a degradation degree of the current full-charge capacity to the initial maximum capacity; and
displays a degradation degree of the secondary battery based on a result of the capacity learning.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661